UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21, 2015 Luby’s, Inc. (Exact name of registrant as specified in its charter) Delaware 001-8308 74-1335253 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 13111 Northwest Freeway, Suite 600 Houston, Texas 77040 (Address of principal executive offices, including zip code) Registrant’s Telephone Number, including Area Code: (713) 329-6800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 21, 2015, the Board of Directors (the “Board”) of Luby’s, Inc. (the “Company”) approved an amendment to Section 10(c)(1) of the Company’s Bylaws (the “Bylaws”), which took effect immediately upon approval by the Board. The amendment gives the Board discretion in determining circumstances under which candidates for election as a director of the Company may be nominated outside of the procedures set forth in Section 10 of the Bylaws. The preceding description is qualified in its entirety by reference to the full text of the Amendment to Bylaws of the Company filed herewith as Exhibit 3.1. Item 8.01 Other Events. In order to provide certain significant shareholders additional time to consider nominating candidates for election to the Board, on October 21, 2015, the Board resolved to allow those nominated in accordance with the procedures set forth in the Bylaws by the close of business on November 10, 2015 to be eligible to be elected as a director of the Company at the Company’s 2016 annual meeting. Item 9.01 Financial Statements and Exhibits. (d) Exhibits . The following exhibits are filed herewith. Exhibit No. Description Amendment to Bylaws of Luby’s, Inc., effective as of October 21, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY’S, INC. Date:October 22, 2015 By: /s/ Christopher J. Pappas Christopher J. Pappas President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Amendment to Bylaws of Luby’s, Inc., effective as of October 21, 2015.
